IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-94-547-CR



EX PARTE:  RONALD DURST,

	APPELLANT



  


FROM THE DISTRICT COURT OF BURNET COUNTY, 33RD JUDICIAL DISTRICT

NO. 7688, HONORABLE CLAYTON E. EVANS, JUDGE PRESIDING

 



PER CURIAM
	This is an appeal from an order denying relief on appellant's application for writ
of habeas corpus.  Tex. R. App. P. 44.  By its order, the district court refused to reduce
appellant's pretrial bail, which was earlier set at $100,000.  On November 15, 1994, after this
appeal was filed, appellant was released from custody after posting a $100,000 surety bond. 
Under the circumstances, the appeal is moot.  Ex parte Labue, 412 S.W.2d 652 (Tex. Crim. App.
1967); Ex parte Poe, 396 S.W.2d 122 (Tex. Crim. App. 1965).
	The appeal is dismissed.

Before Chief Justice Carroll, Justices Jones and Kidd
Dismissed
Filed:   January 25, 1995
Do Not Publish